COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-004-CV
  
  
JOHANNA 
BELL AND                                                             
APPELLANT
ALL 
OCCUPANTS
  
V.
  
MARK 
GREER                                                                         
APPELLEE
  
   
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
April 21, 2005, we notified appellant that the trial court clerk responsible for 
preparing the record in this appeal informed the court that payment arrangements 
had not been made to pay for the record as required by TEX. R. APP. 
P. 35.3(a)(2).  We stated we would dismiss the appeal for want of 
prosecution unless appellant, within fifteen days, made arrangements to pay for 
the record and provided this court with proof of payment.
        Because 
appellant has not made payment arrangements for the record, it is the opinion of 
the court that the appeal should be dismissed for want of prosecution.  
Accordingly, we dismiss the appeal.  See TEX. R. APP. 
P. 37.3(b), 42.3(b).
        Appellant 
shall pay all costs of the appeal, for which let execution issue.
   
                                                                  PER 
CURIAM
  
 
  
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
May 19, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.